         Case 1:19-cr-00745-RMB Document 28
                                         27 Filed 05/12/20
                                                  05/11/20 Page 1 of 1




                                                          May 11, 2020
VIA ECF

The Honorable Richard M. Berman
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

RE:    United States v. Mitchell McPhee
       19 Cr. 745 (RMB)

Dear Judge Berman:

       I write with the consent of the Government to respectfully request that the
Court adjo n M . McPhee p e ial confe ence ched led fo Thursday, May 21,
2020 for at least 30 days due to the continuing COVID-19 crisis and the need for an
in-person meeting with Mr. McPhee that is not possible under current conditions.
The defense waives speedy trial time.

       Thank you for your consideration of this matter.

                                                    Respectfully submitted,

                                                    /s/
                                                    Ian Marcus Amelkin
                                                    Assistant Federal Defender
                                                    (212) 417-8733

      Conference is adjourned to June 25, 2020
      at 12:00 noon.
      Time is excluded pursuant to the Speedy
      Trial Act for the reasons set forth in
      this letter.




          5/12/2020
